222 N.W.2d 835 (1974)
192 Neb. 555
In the Interest of Colin L. BELDING, a minor child under eighteen years of age.
STATE of Nebraska, Appellee,
v.
Colin L. BELDING, a minor, by and through Gwendolyn L. Belding, his mother, Appellee,
C. E. Danley, attorney, Appellant.
No. 39485.
Supreme Court of Nebraska.
October 31, 1974.
*836 C. E. Danley, pro se.
Steven R. Brott, County, Atty., Beatrice, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON and BRODKEY, JJ.
SPENCER, Justice.
This is an appeal by C. E. Danley, courtappointed attorney for Colin L. Belding, a minor. The trial court allowed applicant $1,400 for services rendered, and $19.20 for expenses. Applicant, who requested $3,956.25, perfected this appeal on the insufficiency of the award. We affirm as modified.
Applicant's request for fees reflects 158.25 hours at the rate of $25 per hour, for a total of $3,956.25. The attorney who represented Gage County testified that he spent approximately 45 to 55 hours on behalf of Gage County, and that a reasonable charge for his services would have been approximately $800. He further testified that he had no reason to believe the time and work stated by the applicant were false. The trial court allowed applicant $1,400, premised we assume on substantially discounting the time allegedly spent by applicant in this matter.
It will serve no useful purpose to describe in detail the work done by the applicant, or to analyze in detail the time spent by him in doing so. Court-appointed counsel for an indigent is entitled to all expenses reasonably necessary to permit him to effectively and competently represent his client, and reasonable fees for services performed pursuant to his appointment.
Applicant is entitled therefore to reasonable expenses and fees for services rendered. We are convinced that the $1,400 allowance is inadequate. Considering the services rendered, and the result obtained, we find that the sum of $3,000 would be more adequate and is not unreasonable herein.
We modify the judgment of the District Court by raising the allowance of attorney's fee from $1,400 to $3,000, and tax all costs to Gage County. In all other respects the judgment is affirmed.
Affirmed as modified.
CLINTON, J., concurs in the result.